MEMORANDUM **
California state prisoner Michael Clark appeals pro se from the district court’s denial of his 28 U.S.C. § 2254 petition challenging the Governor’s reversal of the California Board of Prison Terms’s decision finding him suitable for parole.
Because Clark’s notice of change of address, received October 5, 2007, indicated that he is no longer incarcerated, he was ordered to move for voluntary dismissal of the appeal or show cause why the appeal should not be dismissed for lack of jurisdiction. The order specified that if Clark did not comply, “the appeal may be dismissed without further notice to appellant.”
No response has been filed. We conclude that Clark’s claims are no longer redressable, and we dismiss the appeal as moot. See Spencer v. Kemna, 523 U.S. 1, 7, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); see also Wilson v. Terhune, 319 F.3d 477, 481-83 (9th Cir.2003).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.